Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.  A new Form PTOL-37 is attached hereto that corrects an obvious typographical error at the continuation of part 3 therein, i.e., that claim “10” should be claim “20”.  The “Detailed Action” appearing below is identical to that previously mailed on 12/24/20. A copy of the Interview Summary mailed 12/24/20 (and conducted on 12/10/20 giving permission for the Examiner’s amendment) is attached hereto.

Applicant’s amendment filed 8/24/20 is acknowledged and has been entered.

Claims 20, 22-28, 30-32 and 34-40 are presently being examined.

2.  It is noted by the Examiner that the instant specification discloses that motifs of amino acid sequences are written herein according to the format of Prosite (Hulo et al. 2006, Nucleic Acids Res. 34 (Database issue D227-D230), wherein the symbol “X” is used for a position where any amino acid is accepted, while amino acid alternatives are indicated by listing the acceptable amino acid residues for a given position, between square brackets ‘[ ]’.  “[CST]” stands for an amino acid residue selected from Cys, Ser or Thr (see paragraph spanning pages 9-10).  

3.  Applicant is reminded that the terminal disclaimer filed on 5/24/19 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,861,661 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

4.  The prior rejection of record reproduced below is hereby withdrawn because application 15/516,045 was abandoned on 10/08/2020:

Applicant is reminded that as the following double patenting rejection of record is the sole remaining rejection of the product claims 30-32 and 34-39 and 15/516,045 is later filed, the said rejection is hereby withdrawn.
Claims 30-32 and 34-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 23 and 43 of copending Application No. 15/516,045. Although the claims at issue are not identical, they are not patentably distinct from each other because a viral pathogen-associated MHC class II T cell antigen, including those specifically recited in instant dependent claims 37-39, is/are an obvious variant of the MHC class II T cell epitope recited in the claims of ‘045 and because the redox motif recited in the immunogenic peptide in the claims of ‘045 comprises the instantly recited redox motif of the instantly recited isolated immunogenic peptide.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 30-32 and 34-39 are directed to an invention not patentably distinct from claims 1-15, 23 and 43 of commonly assigned 15/516,045, as enunciated supra.


5.  Applicant is reminded that since 30-32 and 34-39 are allowable, the restriction requirement between Group V and Groups I-IV and VI as set forth in the Office action mailed on 5/31/17 had been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement was withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/31/17 was withdrawn.

Applicant is reminded that in view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

6.  Applicant’s amendment filed 8/24/20 has overcome the prior rejection of record of claims 20 and 22-26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

Applicant has deleted the limitation “treating” and has added that the method is for inducing apoptosis of virus infected cells that express MHC class II determinants.

7.  Applicant is reminded that the paper (a transmittal letter) filed 5/23/19 (6 pages that lists U.S. patent applications/patents and documents from US patent applications) fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it is not in the proper format for an IDS (see below).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits, unless they have also been listed on a proper IDS (and in the case of documents, said documents were also provided therewith).  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).








37 CFR 1.98 Content of information disclosure statement.
(a) Any information disclosure statement filed under § 1.97 shall include the items listed in paragraphs (a)(1), (a)(2) and (a)(3) of this section.
(1) A list of all patents, publications, applications, or other information submitted for consideration by the Office. U.S. patents and U.S. patent application publications must be listed in a section separately from citations of other documents. Each page of the list must include:
(i) The application number of the application in which the information disclosure statement is being submitted;
(ii) A column that provides a space, next to each document to be considered, for the examiner’s initials; and
(iii) A heading that clearly indicates that the list is an information disclosure statement.
(3)(b) (3) Each U.S. application listed in an information disclosure statement must be identified by the inventor, application number, and filing date.

EXAMINER' S AMENDMENT

8. An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

Authorization for this Examiner s amendment was given by Dr. Miklos Gaszner in a telephonic interview on 12/10/2020.

In the claims:  The claims have been renumbered as indicated in the IFW-issue classification form, starting with claim 30 being renumbered as claim 1, claims 31, 32 and 34-40 being renumbered as claims 2-10, and claims 20 and 22-28 being renumbered as claims 11-18, respectively.

REASONS FOR ALLOWANCE

9.  The following is an Examiner's statement of reasons for allowance: 

     a. Claims 20, 22-28, 30-32 and 34-40 are pending and are allowable.

     b. The claimed isolated immunogenic peptide comprising an MHC class II T cell epitope from a viral intracellular pathogen-associated antigen, linker and the recited motif wherein the components are separated as claimed is not a natural product since the said motif is not present as claimed in the native viral antigen sequence within the recited 11 amino acid residue length limitation.  

     c. The claimed isolated immunogenic peptide, the claimed method for inducing apoptosis of viral infected cells that express MHC class II determinants comprising administering to a human subject an effective amount of the immunogenic peptide, the claimed in vitro method for obtaining a population of viral intracellular-pathogen associated antigen specific regulatory T cells with cytotoxic properties, and the claimed method for obtaining a population of viral intracellular pathogen-associated regulatory human T cells with cytotoxic properties comprising administering an effective amount of the claimed immunogenic peptide to a human subject and obtaining said population from a peripheral blood cell population of said subject are not taught or suggested by the prior art.

     d. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644